UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4125


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AHMAD RASHARD STEVENS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:05-cr-01095-DCN-1)


Submitted:   October 19, 2010             Decided:   November 12, 2010


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON, TIGHE & ROBINSON, LLC, Columbia, South
Carolina, for Appellant. Sean Kittrell, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               In   April       2007,    the      district       court    sentenced       Ahmad

Rashard Stevens to five years of probation following Stevens’

guilty plea to possession with intent to distribute marijuana,

in    violation     of     21    U.S.C.      § 841(a)      (2006).         In   June      2009,

Stevens was charged with several violations of his probation,

which     he    admitted.              The   district        court       revoked     Stevens’

probation and sentenced him to forty-two months of imprisonment

and    Stevens      now    appeals.          His    attorney        has    filed     a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

two issues but stating that there are no meritorious issues for

appeal.        Stevens was informed of his right to file a pro se

supplemental brief but did not do so.                             Finding no error, we

affirm.

               In the Anders brief, counsel first questions whether

the     district        court     erred      in     revoking       Stevens’        probation.

Appellate courts review a district court’s decision to revoke

probation for abuse of discretion.                    See Burns v. United States,

287 U.S. 216, 222 (1932); United States v. Bujak, 347 F.3d 607,

609 (6th Cir. 2003); Gov’t of the V.I. v. Martinez, 239 F.3d

293, 301 (3d Cir. 2001).                  The district court need only find a

violation      of   a     term    of    probation     by     a    preponderance          of   the

evidence.       Bujak, 347 F.3d at 609.                Here, Stevens admitted that

he violated the terms of his probation.                           We therefore conclude

                                               2
that the district court did not abuse its discretion in revoking

Stevens’ probation.

           Counsel      next    questions     whether     the   sentence       imposed

following the revocation of probation was plainly unreasonable.

Upon a finding of a probation violation, the district court may

revoke probation and resentence the defendant to any sentence

within   the   statutory       maximum    for    the   original       offense.     18

U.S.C. § 3565(a) (2006); United States v. Schaefer, 120 F.3d

505, 507 (4th Cir. 1997).            “[W]e review probation revocation

sentences,     like    supervised    release       revocation         sentences,   to

determine if they are plainly unreasonable.”                    United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                 We first assess the

sentence     for      unreasonableness,         “follow[ing]      generally        the

procedural and substantive considerations employed in reviewing

original sentences . . . .”              United States v. Crudup, 461 F.3d

433, 438-39 (4th Cir. 2006).              However, “[t]his initial inquiry

takes a more ‘deferential appellate posture concerning issues of

fact and the exercise of discretion’ than reasonableness review

for guidelines sentences.”           Moulden, 478 F.3d at 656 (quoting

Crudup, 461 F.3d at 438).          Only if we determine that a sentence

is procedurally or substantively unreasonable will we “decide

whether the sentence is plainly unreasonable.”                  Id.

           Although      a   district     court    must   consider       the    policy

statements in Chapter Seven of the sentencing guidelines along

                                          3
with the statutory requirements of 18 U.S.C. § 3553(a), “‘the

court ultimately has broad discretion to revoke its previous

sentence and impose a term of imprisonment up to the statutory

maximum.’”        Crudup, 461 F.3d at 439 (quoting United States v.

Lewis, 424 F.3d 239, 244 (2d Cir. 2005)) (internal quotation

marks omitted); see also Moulden, 478 F.3d at 656-57.                         Such a

sentence     is    substantively      reasonable       if    the   district        court

stated a proper basis for concluding that the defendant should

receive the sentence imposed.              Crudup, 461 F.3d at 440.                 “The

court   must      provide   a    statement      of   reasons    for   the    sentence

imposed,   as     with   the     typical   sentencing        procedure,     but     this

statement ‘need not be as specific as has been required’ for

departing from a traditional guidelines range.”                        Moulden, 478

F.3d at 657 (quoting Crudup, 461 F.3d at 438).                        A sentence is

plainly unreasonable if it is clearly or obviously unreasonable.

Crudup, 461 F.3d at 439.           We have thoroughly reviewed the record

and conclude that the sentence imposed is both procedurally and

substantively       reasonable;      it    follows,         therefore,      that     the

sentence is not plainly unreasonable.

           We have examined the entire record in accordance with

the requirements of Anders and have found no other meritorious

issues for appeal.              We therefore affirm the judgment of the

district     court.         This   court       requires     that   counsel     inform

Stevens, in writing, of the right to petition the Supreme Court

                                           4
of the United States for further review.                   If Stevens requests

that   a   petition    be    filed,   but     counsel   believes       that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                     Counsel’s motion

must   state   that    a     copy   thereof    was    served   on   Stevens.          We

dispense    with      oral    argument      because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                         5